internal_revenue_service number release date index number ---------------------------------- ----------------------- ------------------- ------------------------------- re ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no -------------- telephone number ---------------------- refer reply to cc psi plr-117350-17 date date -------------------------------------------------------------- ----------------------- ---------------------------- legend husband ------------------------------------------------------------------------- wife ------------------------------------------------------------------------- trusts --------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- attorney ------------------------------------------------------------- accounting firm date date date year year q r s t u ------------------------------------------------------ ---------------------- ---------------------- ---------------------- ------- ------- ------------ -------------- ------------ ------------ ------------------- -------------------------------- dear ----------------- plr-117350-17 this letter responds to your personal representative’s letter of date and other correspondence requesting rulings regarding the effect of gift_splitting under sec_2513 of the internal_revenue_code on certain transfers and the application of the generation- skipping transfer gst tax allocation rules under sec_2632 to those transfers the facts and representations submitted are summarized as follows on date in year a date after date and before date husband created four irrevocable trusts trusts for his four children each child is the primary beneficiary of a separate trust for the benefit of herself and her children under article first paragraph a of each trust the income of that trust is to be paid to the child for whom the trust was created on the child’s death the principal is to be held in further trust and distributed outright to her children upon their attaining age on date husband transferred dollar_figureq to each of the four trusts in total husband transferred dollar_figurer to trusts on date prior to the date transfer in year husband and wife had retained attorney for estate_planning advice and preparation of the governing instruments of trusts attorney coordinated this estate_planning with accounting firm which husband and wife retained to prepare any necessary form sec_709 united_states gift and generation- skipping transfer_tax returns accounting firm prepared year form sec_709 for husband and wife on his and her respective timely filed form_709 husband and wife signified their consent to treat their gifts in year as having been made one-half by each spouse under sec_2513 nevertheless husband’s form_709 reported his portion of the total transfer to trusts to be dollar_figures which is three-quarters rather than one-half of dollar_figurer wife’s form_709 reported her portion of the total transfer to trusts to be dollar_figureq which is one-quarter rather than one-half of dollar_figurer although trusts had gst potential neither attorney nor accounting firm advised husband and wife to allocate gst_exemption to his and her respective portion of the transfers they are treated as having made pursuant to the election under sec_2513 accordingly no amount of husband’s or wife’s available gst_exemption was allocated to the transfers to trusts on the year form sec_709 several years later in year husband and wife made additional gifts not to trusts accounting firm prepared year form sec_709 timely filed by husband and wife on which husband and wife reported his and her respective gifts in preparing the year form sec_709 accounting firm realized that no gst_exemption had been allocated to the transfers to trusts in year accounting firm advised husband of the ability to make a late allocation of gst_exemption to the date plr-117350-17 transfers to trusts accounting firm prepared husband’s year form_709 to include the late allocation of gst_exemption to the date transfers to trusts on husband’s year form_709 husband made a late allocation of his available gst_exemption to the date in year transfers to trusts the late allocation of husband’s gst_exemption erroneously allocated an amount equal to one-hundred percent of the value of the date transfers to trusts such value determined as of the effective date of the allocation the notice of allocation attached to husband’s year form_709 stated that as a result of the late allocation the inclusion_ratio of trusts was zero wife was not advised to make a late allocation of gst_exemption to wife’s portion of the date transfers to trusts it is represented that wife had sufficient gst_exemption to allocate to the transfers she is treated as having made to trusts in year wife died on date the period of limitations under sec_6501 has expired with respect to wife’s form sec_709 filed for year and year you as executor of wife’s estate have requested the following rulings as the period for assessment of gift_tax under sec_6501 has expired for wife’s year form_709 wife is treated as the transferor of dollar_figureq the amount reported for wife’s portion of the date transfers to trusts on wife’s year form_709 an extension of time be granted to wife’s estate to make a timely allocation of gst_exemption to wife’s portion of the total date transfers to trusts law and analysis ruling_request sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2504 provides that if the time has expired under sec_6501 within which a tax may be assessed under chapter on the transfer of property by gift made during a preceding_calendar_period the value thereof shall for purposes of computing the tax under chapter be the value as finally determined within the meaning of sec_2001 for purposes of chapter sec_25_2504-2 of the gift_tax regulations provides that if the time has expired under sec_6501 within which a gift_tax may be assessed under chapter on the transfer of property by gift made during a preceding_calendar_period and the gift was made after date the amount of the taxable gift or the amount of the increase in taxable_gifts for purposes of determining the correct amount of taxable_gifts for the preceding plr-117350-17 calendar periods is the amount that is finally determined for gift_tax purposes and such amount may not be thereafter adjusted the rule in this paragraph applies to adjustments involving all issues relating to the gift including valuation issues and legal issues involving the interpretation of the gift_tax law sec_2513 provides generally that a gift made by one spouse to any person other than the donor’s spouse is considered for purposes of the gift_tax as made one-half by the donor and one-half by the donor’s spouse sec_25_2513-1 provides in part that the consent may not be applied only to a portion of the property interest constituting such gifts if the consent is effectively signified on either the husband’s return or the wife’s return all gifts made by the spouses to third parties except as described in sec_25_2513-1 through during the calendar_period will be treated as having been made one-half by each spouse in this case husband and wife elected to treat their year gifts including dollar_figurer the total amount transferred to trusts as made one-half by each spouse however husband’s form_709 incorrectly reported three-fourths of dollar_figurer dollar_figures as his portion of the gift and wife’s form_709 incorrectly included one-fourth of dollar_figurer dollar_figureq as her portion of the gift under sec_2513 husband’s year transfers to trusts totaling dollar_figurer are considered as made one-half by husband and one-half by wife however under sec_2504 and sec_25_2504-2 because the time has expired under sec_6501 within which a gift_tax may be assessed the amount of the taxable gift is the amount that is finally determined for gift_tax purposes and may not thereafter be adjusted in this case the disproportionate gift split reported on husband’s and wife’s respective form sec_709 represents the amounts that are finally determined for gift_tax purposes consequently for gift_tax purposes husband is treated as transferring dollar_figures to trusts on date and wife is treated as transferring dollar_figureq to trusts on date ruling_request sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax imposed by sec_2601 is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a gst is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust or to property transferred in a direct_skip plr-117350-17 and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 as in effect for the tax_year at issue provided that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in relevant part that an allocation of gst_exemption to property transferred during the transferor’s lifetime is made on form_709 an allocation of gst_exemption to a_trust is void to the extent the amount allocated exceeds the amount necessary to obtain an inclusion_ratio of zero with respect to the trust sec_2642 provides in part that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute sec_2652 provides in part that except as provided in this subsection or sec_2653 the term transferor means in the case of any property subject_to the tax imposed by chapter the donor plr-117350-17 sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of such gift is treated as made by the spouse of such individual such gift shall be so treated for purposes of chapter sec_26_2652-1 provides that in the case of a transfer with respect to which the donor’s spouse makes an election under sec_2513 to treat the gift as made one-half by the spouse the electing spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 the donor is treated as the transferor of one-half of the value of the entire property notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied for gst tax purposes wife is plr-117350-17 treated as the transferor of one-half of the total value of the property transferred to trusts on date which is equal to dollar_figureu sec_26_2652-1 the executor of wife’s estate is granted an extension of time of days from the date of this letter to allocate wife’s gst_exemption to that one-half portion of the transferred property the allocation will be effective as of the date of the transfers to trusts the allocation should be made on a supplemental form_709 for year and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose except as expressly provided herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely karlene lesho karlene lesho senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes a copy of this letter cc
